          Case 2:19-cv-05087-JMY Document 15 Filed 07/28/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WAYNE HANK

                     Plaintiff,                     NO. 19-05087

                          vs.                       CIVIL ACTION

 ENERGY TRANSFER PARTNERS LLC,
 et al.

                   Defendants.



              JOINT STATUS REPORT OF ARBITRATION PROCEEDINGS


       Pursuant to this Court’s directive, seeking a status update on or before July 28, 2020 as to

the status of the arbitration proceedings, the Parties jointly report as follows:

       The Parties are still conducting written discovery under the Case Management Order,

which discovery is set to conclude August 28, 2020. A Hearing is set for December 14, 15 and

16, 2020 (after the Parties submit any dispositive Motions and complete all required pre-hearing

exchanges).

Respectfully submitted,



 /s/ Christine E. Burke                             /s/ Daniel V. Johns
 Christine E. Burke, Esq.                           Daniel V. Johns, Esq.

 Attorney for Plaintiff                             Attorney for Defendants




Dated: July 28, 2020
